       Case
        Case7:20-cr-00626-PMH
              7:20-cr-00626-PMH Document
                                 Document145-1
                                          51 Filed
                                               Filed12/03/20
                                                     03/02/21 Page
                                                               Page1 1ofof2020



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                    December 1, 2020

BY ECF AND EMAIL

The Honorable Andrew E. Krause
The Honorable Judith C. McCarthy
The Honorable Paul E. Davison
United States Magistrate Court Judges
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Dwight Reid, a/k/a “Dick Wolf,” et al., 20-cr-626

Dear Judges Krause, McCarthy, and Davison:

       In advance of the initial appearances and arraignments in this matter, the Government
respectfully submits its position with regard to pre-trial detention for the defendants.

         The Indictment charges seventeen members of the Untouchable Gorilla Stone Nation
(“Gorilla Stone”)—a violent Bloods gang that operates in New York State and across the country.1
For the reasons set forth below, the Government respectfully submits that detention pending trial
for all defendants, save one, is warranted given the facts of this case and applicable law.

I.     The Indictment and the Investigation

        The Indictment charges the Gorilla Stone defendants with a litany of crimes committed in
furtherance of their joint enterprise. The charges include racketeering conspiracy, a large-scale
narcotics conspiracy, firearms offenses, fraud, and, significantly, several acts of violence. The
violent acts charged in the Indictment include a murder, two attempted murders, two gunpoint drug
robberies, and a brutal slashing.

       The evidence in this case is compelling. Through the course of this investigation, law
enforcement obtained six Title III orders for interception of communications over four phones
belonging to defendants Naya Austin, a/k/a “Baby,” Ahmed Walker, a/k/a “Ammo,” Christopher
Erskine, a/k/a “Beagle,” and Walter Luster, a/k/a “Shells.” The majority of the defendants in this
case were intercepted discussing the Gorilla Stone enterprise over these wiretaps. And for all
defendants, law enforcement was able to obtain direct evidence of the charged crimes through

1
       Jamal Trent, a/k/a “Trap Smoke,” the eighteenth defendant, is a crack cocaine supplier and
associate of Gorilla Stone.
       Case
        Case7:20-cr-00626-PMH
              7:20-cr-00626-PMH Document
                                 Document145-1
                                          51 Filed
                                               Filed12/03/20
                                                     03/02/21 Page
                                                               Page2 2ofof2020

December 1, 2020
Page 2 of 20


dozens of social media warrants, cellphone extractions, recorded prison calls, surveillance video
and cellphone location data, and post-arrest interviews. Put simply, the evidence in this case—
some of which is discussed below—in large measure, is made up of the defendants’ own words,
writings, and recorded criminal acts.

II.    The Gorilla Stone Enterprise and Its Commitment to Violence

        Gorilla Stone is a violent street gang with a national presence that was founded by Dwight
Reid, a/k/a “Dick Wolf.” Gorilla Stone has hundreds of members across New York State,
including in all five boroughs of New York City, throughout the New York State Prison System,
and across the country—most notably in Florida and North Carolina. Gorilla Stone is comprised
of eight different sets (or “Caves” as they are called by gang members). Each Cave has its own
leadership hierarchy, and reports up to the respective leaders of their particular Cave. Gorilla
Stone, like most other Bloods street gangs, has two separate hierarchical rank structures: a “Prison
Lineup” for Gorilla Stone members in the prison system and the “Street Lineup,” i.e., members of
Gorilla Stone that are not incarcerated.

        These Lineups are designed to maintain discipline within Gorilla Stone Caves. This is
especially so for Street Lineups. Below is a description of the various roles and responsibilities in
a Gorilla Stone Street Lineup, which was extracted from the iCloud account of defendant Deshawn
Thomas, a/k/a “Don” (the “Thomas iCloud Account”) pursuant to a warrant.




         The descriptions of these roles paint a picture of a highly organized, highly efficient street
gang. Most concerning is the organizational commitment to violence. As laid out in the “Dept.
of Security” description, Gorilla Stone Caves have an individual responsible for “arming up” each
Cave—and enforcing internal laws. As described below, this investigation has revealed that this
is not simply aspirational. Gorilla Stone members violently enforce internal laws and have access
to an alarming supply of firearms.
       Case
        Case7:20-cr-00626-PMH
              7:20-cr-00626-PMH Document
                                 Document145-1
                                          51 Filed
                                               Filed12/03/20
                                                     03/02/21 Page
                                                               Page3 3ofof2020

December 1, 2020
Page 3 of 20


      The commitment to violence is reiterated in the 16 Gorilla Stone rules members must abide
by. Three of them, again recovered from Thomas’s iCloud Account, are below:




       These rules are not careless musings. As described below, Gorilla Stone members are
charged in this Indictment with carrying out brutal acts of violence against rival gang members.

III.   Applicable Law

          Under the Bail Reform Act, pretrial detention is required if “no condition or combination
of conditions will reasonably assure the appearance of the person as required and the safety of any
other person and the community.” 18 U.S.C. § 3142(e)(1). The Indictment here charges all
defendants, except Shanay Outlaw, with offenses where there is a presumption that “no condition
or combination of conditions will reasonably assure the appearance of the person and the safety of
the community. 18 U.S.C. § 3142(e)(3)(A). “In a presumption case such as this, a defendant bears
a limited burden of production—not a burden of persuasion—to rebut that presumption by coming
forward with evidence that he does not pose a danger to the community or a risk of flight.” United
States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001).

          Even if a defendant is able to rebut the presumption, “the presumption favoring detention
does not disappear entirely, but remains a factor to be considered among those weighed by
the . . . court.” Id. Those factors include: (1) the nature and circumstances of the offense charged;
(2) the weight of the evidence against the defendant; (3) the history and characteristics of the
defendant; and (4) the nature and seriousness of the danger to any person or the community that
would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

        Ultimately, even in a presumption case, the Government must show “by clear and
convincing evidence that the defendant presents a danger to the community and by the lesser
standard of a preponderance of the evidence that the defendant presents a risk of flight.” United
States v. English, 629 F.3d 311, 319 (2d Cir. 2011) (internal quotation marks omitted).

       The Government may meet its burden “by proffer alone.” United States v. LaFontaine, 210
F.3d 125, 131 (2d Cir. 2000) (internal quotation marks omitted). “[B]ail hearings are typically
informal affairs, not substitutes for trial or discovery” and so “courts often base detention decisions
       Case
        Case7:20-cr-00626-PMH
              7:20-cr-00626-PMH Document
                                 Document145-1
                                          51 Filed
                                               Filed12/03/20
                                                     03/02/21 Page
                                                               Page4 4ofof2020

December 1, 2020
Page 4 of 20


on hearsay evidence.” United States v. Abuhamra, 389 F.3d 309, 321 n.7 (2d Cir. 2004) (internal
quotation marks omitted)

        Finally, where danger is established, courts must be wary of attempting to craft conditions
of pretrial release that protect the community. Even the most onerous conditions of pretrial release,
up to and including home incarceration, cannot safeguard the community because they cannot
guarantee that the a defendant will not use phones or other devices to order additional acts of
violence. Mercedes, 254 F.3d at 436-37 (noting the inadequacy of such conditions to prevent
dangerous defendants from posing a threat to their communities); United States v. Jimenez, 104
F.3d 354 (2d Cir. 1996) (“We have repeatedly held that bail on conditions similar to those imposed
on [defendant], including home detention, does not ensure the safety of the community.”). Nor
does it guarantee that a defendant will actually comply with a set of imposed conditions. See, e.g.,
United States v. Millan, 4 F.3d 1038, 1049 (2d Cir. 1993) (noting “[h]ome detention and electronic
monitoring” largely operate on the “word” of the defendant (internal quotation marks omitted)).

IV.    The Defendants and the Charges

        Set forth below is a summary of the charges each defendant faces as well as the
Government’s position on detention. Many of the defendants charged in the Indictment are among
the highest-ranking members of Gorilla Stone. The Government submits that pre-trial detention
is appropriate for all defendants except Shanay Outlaw, who is not charged with an offense where
there is a statutory presumption of detention.

       A.       Dwight Reid, a/k/a “Dick Wolf”

        Reid founded Gorilla Stone and still serves as the gang’s leader. Reid is currently
incarcerated on a fifty-year-to-life sentence for a 2014 murder he committed by shooting a victim
at point blank range in the head. Through the course of this investigation, law enforcement has
learned that Reid still maintains an iron grip over Gorilla Stone from behind bars, including the
gang’s lucrative narcotics distribution operating in New York City and Upstate New York, as well
as the gang’s various fraud schemes.

       Reid is charged in the following counts:

               Count One (Racketeering Conspiracy);
               Count Thirteen (Narcotics Conspiracy); and
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                and Aiding and Abetting the Same)

        Given the heinous crime Reid has already been convicted of and, while incarcerated, his
continued leadership of a violent organization, which he founded, the Government is seeking
detention of Reid.

       B.       Christopher Erskine, a/k/a “Beagle”

       Erskine is the highest ranking street leader of Gorilla Stone. Through wiretaps of Erskine’s
phone, the Government has learned that Erskine’s role transcends the Cave structure described
above. Erskine occupies a unique position as the gang’s street leader that Erskine and other gang
       Case
        Case7:20-cr-00626-PMH
              7:20-cr-00626-PMH Document
                                 Document145-1
                                          51 Filed
                                               Filed12/03/20
                                                     03/02/21 Page
                                                               Page5 5ofof2020

December 1, 2020
Page 5 of 20


members refer to as the “Sun.” Erskine has been captured on wiretaps admitting to his role in the
Gorilla Stone enterprise, saying on one recording: “Until Wolf [Dwight Reid] take me off this shit,
I’m supposed to have the streets.”

         Erskine has repeatedly made clear, over wiretaps, that violence is what fuels Gorilla
Stone—and what allows one to advance through its ranks. In a recording where Erskine and
defendant Walter Luster are discussing leadership roles for other gang members, Erskine expressed
disappointment that a leadership candidate did not reach for a gun during a dispute, which proved
to him (Erskine) that the individual “wasn’t sturdy.” Similarly, Erskine was intercepted discussing
defendant Stephen Hugh’s arrest on state charges for a New Rochelle shooting (discussed in more
detail in Section IV.L below). Erskine believed that not putting up the entirety of Hugh’s bail out
of the gang’s collective fund (“kitty”) would allow Hugh to “get his name up” in prison by
“slap[ping] a couple n*ggas in the face.” Thus, Erskine believed Hugh’s standing in the gang
could be benefited through acts of violence in prison. This particular axiom of Gorilla Stone—
that a member can increase his or her standing through acts of violence against rivals—is reflected
on numerous recorded prison calls made by Gorilla Stone members that were reviewed as part of
this investigation.

        Erskine’s leadership role, and emphasis on violence, has meant that other, more junior
members of Gorilla Stone have turned to him to authorize acts of violence. In one interception,
another member of Gorilla Stone pleads with Erskine to give him authorization to commit an act
of violence. Erskine agrees that an act of violence is warranted and says “Knock him out you gotta
knock him out.”

        Erskine’s leadership role extends to the gang’s expansive narcotics distribution business.
In the course of this investigation, the Government has learned that Erskine acts as one of the
gang’s primary suppliers of cocaine and crack cocaine. In addition, over the course of the wiretap
on Erskine’s phone, Erskine has been intercepted discussing drug debts and payments he is owed.
This conduct is all the more troubling considering Erskine’s age—he is 37 years’ old—and has
two prior felony convictions for narcotics trafficking.

       Erskine faces a mandatory minimum sentence of 15 years in prison, and qualifies as a
Career Offender under the United States Sentencing Guidelines (“Guidelines”) given his two prior
felony narcotics convictions. Erskine is charged in the following counts:

              Count One (Racketeering Conspiracy);
              Count Eleven (Possession with Intent to Distribute 28 grams and more of Crack
               Cocaine);
              Count Thirteen (Narcotics Conspiracy); and
              Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
               and Aiding and Abetting the Same)

        Erskine’s leadership role in Gorilla Stone, his promotion of violence within the ranks of
Gorilla Stone, and his continued involvement in day-to-day narcotics trafficking—despite two
prior narcotics convictions—make pre-trial detention warranted.
       Case
        Case7:20-cr-00626-PMH
              7:20-cr-00626-PMH Document
                                 Document145-1
                                          51 Filed
                                               Filed12/03/20
                                                     03/02/21 Page
                                                               Page6 6ofof2020

December 1, 2020
Page 6 of 20


       C.      Walter Luster, a/k/a “Shells”

         Luster is a leader of the Money Gang Cave of Gorilla Stone During the investigation, as
described above, law enforcement obtained a wiretap of Luster’s phone. Over that wiretap, Luster
was captured boasting about his violent tendencies, saying in a conversation with defendant
Deshawn Thomas that he was “thirsty for someone to give me reason to clap ‘em.” He also
admitted to ordering an act of violence on a recorded call. Again, speaking with Thomas, Luster
talked about how it was important to maintain high standards with defendant Reid. A benefit of
that, as Luster explained, was that sometimes they could get away with “a bad call.” An example
of a bad call Luster gave Thomas was a prior decision Luster made to “clap his [Reid’s] man.”
Luster explained that he was able to get away with that because of the services he provides to Reid.

       Luster’s admissions about his “thirst[]” for violence and his ordering of previous acts of
violence are punctuated by his open carrying of firearms. Below is a photo from Luster’s
Instagram account, posted in July 2020, which depicts him with what appears to be an automatic
firearm:




       Luster’s admissions over recorded calls did not stop with just violence. Luster had detailed
conversations about the pricing of narcotics. In addition, Luster was captured bragging about the
scope of his narcotics trafficking, saying that he was able to afford new jewelry during the COVID-
19 pandemic because he was working hard “outside” and “in the streets.” Luster, like Erskine, is
37 years’ old, and also has two prior felony convictions (one for narcotics).
       Case
        Case7:20-cr-00626-PMH
              7:20-cr-00626-PMH Document
                                 Document145-1
                                          51 Filed
                                               Filed12/03/20
                                                     03/02/21 Page
                                                               Page7 7ofof2020

December 1, 2020
Page 7 of 20


        Luster faces a mandatory minimum sentence of 15 years in prison. Luster is charged in
the following counts:

               Count One (Racketeering Conspiracy);
               Count Thirteen (Narcotics Conspiracy); and
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                and Aiding and Abetting the Same)

        Luster’s admission to ordering acts of violence, his access to firearms, leadership role in a
violent enterprise, and self-admission to large-scale narcotics trafficking, all taken individually
warrant pre-trial detention. Taken together, they compel pre-trial detention.

       D.       Deshawn Thomas, a/k/a “Don”

       Thomas is a leader of the Immortal Stone Gorilla Gang Cave in Gorilla Stone, otherwise
known as the “Goons.” Thomas recently received the leadership mantle for the Goons. In a
recorded prison call from October 6, 2020, he tells a Gorilla Stone inmate that he “got a promotion”
and gives the inmate “72 hours” to make up his mind on whether that inmate wanted to join
Thomas in the Goons.

        On October 14, 2020, a .40 caliber firearm was found in Thomas’s car after a traffic stop
in Queens. (Thomas has a prior felony conviction for Criminal Possession of a Weapon in the
Third Degree.) During that traffic stop, three cellphones were seized and the Government
subsequently applied for warrants for all three cellphones. Three things became apparent from
review of those cellphone extractions. First, Thomas is a prolific narcotics trafficker. One of the
seized cellphones primarily contains discussions pertaining to narcotics trafficking. Second,
Thomas—much like Erskine—appeared to promote and appreciate violence by those under him
in Gorilla Stone. There were several saved videos on one of Thomas’s cellphones from other gang
members depicting gang assaults, including one by defendant Soto described below. And, in fact,
Soto reaches out to Thomas after a murder for assistance, as also described below. Third, and
perhaps most troublingly, Thomas is intimately involved in providing firearms to other Gorilla
Stone members. Attached as Exhibit A is a Complaint in United States v. Jarrett Crisler, Jr., 20-
mj-12765. As described in that Complaint, Thomas ordered several weapons from a Florida-based
Gorilla Stone member and appears to collect orders from other Gorilla Stone members.

        Thomas faces a mandatory minimum sentence of 15 years in prison. Thomas is charged
in the following counts:

               Count One (Racketeering Conspiracy);
               Count Thirteen (Narcotics Conspiracy); and
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                and Aiding and Abetting the Same)

        Thomas’s immersion in violent acts committed by Gorilla Stone members, prolific
narcotics trafficking, and role as a gun supplier to an incredibly violent street gang merit pre-trial
detention.
       Case
        Case7:20-cr-00626-PMH
              7:20-cr-00626-PMH Document
                                 Document145-1
                                          51 Filed
                                               Filed12/03/20
                                                     03/02/21 Page
                                                               Page8 8ofof2020

December 1, 2020
Page 8 of 20


       E.       Naya Austin, a/k/a “Baby”

       Austin serves as the “God Mother,” or highest-ranking female member of the Gorilla Stone
Reign Cave. Title III wiretaps on Austin’s cellphone in June and July 2020 revealed numerous
conversations regarding her high-level participation in Gorilla Stone, and a significant amount of
narcotics trafficking, which is corroborated by the more than 100 grams of crack cocaine that have
been purchased directly from Austin in video- and audio-recorded buys.

        In addition to being one of the most prolific drug dealers for the gang, Austin is also
charged with committing a brazen gunpoint robbery of a drug dealer at a hotel in Peekskill, New
York on June 12, 2020. After the robbery, Austin was captured over the wiretap on her phone
discussing the robbery and whether or not the victim of the robbery was planning a retaliatory
attack. Austin and defendant Roberta Sligh were also captured on surveillance video savagely
beating a victim outside a gas station in Peekskill, New York on April 9, 2020, as described further
below.

        Austin has also been captured, through the wiretaps on her phone, and cellphone
extractions, admitting to possessing several firearms. In one interception, Austin is heard
admitting that she had a “pearly white” AR-15. And in a text message reviewed from a cellphone
extraction, Austin appears to be looking for a pistol with a laser sight which she could not locate
(“You ever see a grip with a laser at kk house?”).

        Austin’s propensity for violent conduct extends beyond Gorilla Stone, as reflected in
recorded calls, to include a shooting as part of a road rage incident on August 2, 2020. Specifically,
Austin admitted to shooting at an individual in front of a house party in the early morning hours
of August 2, 2020 in Peekskill, New York (during the call captured over the wiretap, Austin
specifically said that she fired two shots). Although the Government believes this particular
shooting has no connection to Gorilla Stone, it does show that Austin is incredibly violent.

        Austin faces a mandatory minimum sentence of 24 years in prison. Austin is charged in
the following counts:

               Count One (Racketeering Conspiracy);
               Count Five (Assault with a Dangerous Weapon in Aid of Racketeering)
               Count Six (Possessing and Brandishing a Firearm in Furtherance of Count Five)
               Count Ten (Possession with Intent to Distribute 28 grams and more of Crack
                Cocaine);
               Count Eleven (Possession with Intent to Distribute 28 grams and more of Crack
                Cocaine);
               Count Thirteen (Narcotics Conspiracy);
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                and Aiding and Abetting the Same); and
               Count Sixteen (Aggravated Identity Theft)

        The overwhelming evidence of Austin’s violent conduct, possession and use of firearms,
drug trafficking, and leadership role within Gorilla Stone compel pre-trial detention.
       Case
        Case7:20-cr-00626-PMH
              7:20-cr-00626-PMH Document
                                 Document145-1
                                          51 Filed
                                               Filed12/03/20
                                                     03/02/21 Page
                                                               Page9 9ofof2020

December 1, 2020
Page 9 of 20


       F.       Brandon Nieves, a/k/a “Untouchable Dot”

        Nieves is the co-Godfather of Gorilla Stone Reign (one of the Eight Caves that comprise
Gorilla Stone), along with Erskine, and has been a high-ranking member of Gorilla Stone since at
least 2013. Nieves was charged in a Gorilla Stone case in 2015 in Bronx County, New York. In
that case, Nieves ultimately pled guilty to ordering a stabbing in prison in furtherance of Gorilla
Stone, which was captured over a recorded call on a wiretap. Nieves is still on New York State
Parole for this felony conviction. Cf. Morrissey v. Brewer, 408 U.S. 471, 477 (1972) (“[P]arole is
an established variation on imprisonment of convicted criminals. . . . The essence of parole is
release from prison, before completion of sentence, on the condition that the prisoner abide by
certain rules during the balance of the sentence.”).

         During this investigation, which is particularly troubling given Nieves’s history, law
enforcement reviewed a prison call on November 11, 2019 where Nieves and Erskine discuss with
a Gorilla Stone inmate (“Inmate-1”) the fact that Inmate-1 is “going to shoot” (a common reference
to a stabbing in prison) any Gorilla Stone members violating gang rules in prison.

        Nieves has also been captured over Title III wiretaps in this case having detailed
discussions with Walker about narcotics trafficking, as well as calls with Erskine and Walker about
Gorilla Stone activity. Nieves faces a mandatory minimum sentence of 15 years in prison. Nieves
is charged in the following counts:

               Count One (Racketeering Conspiracy);
               Count Thirteen (Narcotics Conspiracy); and
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                and Aiding and Abetting the Same)

        Nieves has three prior felony convictions: a felony conviction in the Bronx (discussed
above); a felony conviction in Manhattan in 2010 for attempted gang assault; and a felony
conviction in Oklahoma in 2007 for burglary. Given Nieves’s significant criminal record, his
leadership role in the gang, and the fact that he is still on Parole for his last Gorilla Stone-related
felony, the Government submits that pre-trial detention is necessary.

       G.       Ahmed Walker, a/k/a “Ammo”

        Walker is an enforcer and drug dealer for Gorilla Stone. He has been captured over
wiretaps describing how he strictly enforces requirements on more junior members of Gorilla
Stone, “wip[ing]” them “down”—or kicking them out—for not knowing gang rules and
regulations and not letting junior members enter gang meetings if they forgot the Gorilla Stone
“oath.” As described in more detail below, in section IV.L, Walker appears to have ordered a
retaliatory act of violence in New Rochelle which was undertaken by defendant Stephen Hugh,
a/k/a “Chino.”

       Walker has also been intercepted discussing his own acts of violence. In one intercepted
conversation, Walker admitted that he “w[on] [his] way in the crowd by being a shooter.” Indeed,
Walker has a prior federal gun conviction—a conviction under 18 U.S.C. § 924(c), which he was
convicted of after trial in the Middle District of Pennsylvania in 2003. Walker is currently on
         Case
          Case7:20-cr-00626-PMH
                7:20-cr-00626-PMH Document
                                   Document145-1
                                            51 Filed
                                                 Filed12/03/20
                                                       03/02/21 Page
                                                                 Page1010ofof2020

December 1, 2020
Page 10 of 20


Federal Probation after that conviction—and a conviction for narcotics conspiracy under 21 U.S.C.
§ 846 as part of the same case in the Middle District of Pennsylvania. Despite being under court
supervision, Walker is charged with those same crimes, in addition to being charged with being a
leader in the Gorilla Stone conspiracy.

       Walker faces a mandatory minimum of sentence of 35 years in prison.2 Walker is currently
charged in the following counts:

                  Count One (Racketeering Conspiracy);
                  Count Thirteen (Narcotics Conspiracy); and
                  Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                   And Aiding and Abetting the Same)

       Pretrial detention is warranted for Walker. He is a violent gang leader, narcotics trafficker,
and faces a significant mandatory minimum sentence, of 35 years’ imprisonment, on significant
evidence should he decide to proceed to trial.

          H.       Caswell Senior, a/k/a “Casanova”

       Senior is a rapper of some notoriety. Using his public platform, he has amplified the
message of the gang—both through his music and his social media profiles. For example, he
appeared on a gang anthem this summer, “Big Ape,” which has garnered over 1.8 million views
on YouTube since June.3 In addition, he has used his Instagram page to pay homage to the gang,
posting the below photos demonstrating his allegiance to Gorilla Stone:




    Public Posting to Senior Instagram (July 4, 2020)    Public Posting to Senior Instagram (August 18, 2020)

2
       Walker faces a mandatory minimum sentence of 25 years’ imprisonment on Count
Fourteen due to his previous federal conviction in 2003 of violating 18 U.S.C. § 924(c).
3
     Defendants Luster, Thomas, and Brinae Thornton, a/k/a “Luxury,” all appear in the video
and—alongside defendant Reid—are mentioned in the song’s lyrics.
      Case
       Case7:20-cr-00626-PMH
             7:20-cr-00626-PMH Document
                                Document145-1
                                         51 Filed
                                              Filed12/03/20
                                                    03/02/21 Page
                                                              Page1111ofof2020

December 1, 2020
Page 11 of 20


        Senior has closely coordinated his artistic endeavors to benefit the gang. For example,
over recorded prison calls, the Government has learned that defendant Reid shares in some of
Senior’s earnings. Senior has also relied on Gorilla Stone members for protection. In wire
intercepts, defendant Luster is recorded admitting that Senior has called upon him to provide
protection and firearms (“hammers”) while Senior was traveling across the country. Senior’s
pending robbery charge—the underlying conduct for which was captured on high-quality
surveillance video—in New York County Supreme Court provides a concrete example of how he
has relied on the gang for acts of violence. In clear surveillance video, taken from a diner in
Manhattan in August 2018, Senior is seen lunging across a table for a victim’s cellphone. A scuffle
ensues and eventually a fellow Gorilla Stone member, Bobby Williams, places the victim in a
chokehold until the victim lost consciousness and is dropped to the floor.4

        Senior has also personally committed acts of violence. In addition to his current open
robbery charge, Senior has twice been convicted of Robbery in the First Degree. In public
interviews, he has admitted to stabbing inmates while incarcerated on those charges. And the
Government has recovered photos from his iCloud account of several firearms, demonstrating his
continued access to weapons.

        In addition to publicly promoting the gang and glorifying its activies, Senior is also a drug
supplier for Gorilla Stone. Through direct Instagram messages and iMessages, obtained through
search warrants, the Government has learned that Senior uses gang members, including both Naya
Austin and Brandon Soto, a/k/a “Stacks,” to sell drugs throughout New York. Austin, as described
above, and Soto, as described directly below, are two of the gang’s most violent members and
prolific drug dealers.

        Senior faces a mandatory minimum sentence of 15 years in prison and—because of his
prior violent felony convictions—is a Career Offender under the Guidelines.

       Senior is charged in the following counts:

              Count One (Racketeering Conspiracy);
              Count Thirteen (Narcotics Conspiracy); and
              Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
               and Aiding and Abetting the Same)

        Senior’s prior violent felonies, the fact that Senior’s gang activity has continued while on
pretrial release for his open robbery case, his continued access to firearms, and his willingness to
rely on the gang to provide protection—in some cases violently—are all factors that weigh heavily
in favor of detention.




4
        Bobby Williams was charged as a co-defendant with Senior in the robbery case in New
York County Supreme Court. Williams pled guilty to Strangulation in the Second Degree in New
York County Supreme Court and was sentenced to five years’ imprisonment. Senior is currently
on pre-trial release in that case.
      Case
       Case7:20-cr-00626-PMH
             7:20-cr-00626-PMH Document
                                Document145-1
                                         51 Filed
                                              Filed12/03/20
                                                    03/02/21 Page
                                                              Page1212ofof2020

December 1, 2020
Page 12 of 20


I.     Brandon Soto, a/k/a “Stacks”

        Soto is a high-ranking member of Gorilla Stone based in Poughkeepsie. Soto is charged
with participating in the September 21, 2020 murder of a 15-year-old on a busy street in
Poughkeepsie. Messages recovered from Soto’s Instagram account and other cellphones show
that he was instrumental in planning the murder. Soto explicitly told other members that he (Soto)
“pushed the button”—a common phrase Gorilla Stone members use to describe committing or
ordering an act of violence—days after the member of a rival gang stabbed somebody under Soto
in the Gorilla Stone hierarchy. Soto also drove the shooter to the location of the shooting, and two
days after the murder, Soto texted defendant Thomas to delete the shooter’s Instagram Account.

       A vehicle Soto has used to sell narcotics was captured on surveillance video near the scene
of the murder dropping off the shooter. Cellphone location data and license plate reader
information shows that Soto drove that vehicle into Brooklyn the night of the murder. The vehicle
was eventually towed to an impound lot on September 25 by the New York City Police
Department. After the vehicle was towed, on September 25, Soto sent panicked messages to
Thomas: “I need some assistance out here…,” followed by “Idk what else to do.” Shortly after
these messages, the vehicle was stolen out of the impound lot and set on fire in a secluded part of
Upper Manhattan, as depicted below:




        In addition to his participation in this horrific murder, the Government has also recovered
several videos of gang assaults Soto has committed. In one particularly gruesome beating, Soto is
seen beating a helpless victim (who appears to be unconscious after the severe beating) while
screaming “YOU’RE NOT GORILLA.” And finally, Instagram messages between Soto and
defendant Austin demonstrate his access to firearms: in a message in response to Austin’s search
for a firearm, Soto responds by calling himself “Mr. Duffle,” duffle being Gorilla Stone’s code
word for guns.

       Soto faces a mandatory minimum sentence of 15 years in prison. Soto is charged in the
following counts:
      Case
       Case7:20-cr-00626-PMH
             7:20-cr-00626-PMH Document
                                Document145-1
                                         51 Filed
                                              Filed12/03/20
                                                    03/02/21 Page
                                                              Page1313ofof2020

December 1, 2020
Page 13 of 20


               Count One (Racketeering Conspiracy);
               Count Two (Travel Act Murder);
               Count Twelve (Possession with Intent to Distribute 28 grams and more crack
                cocaine);
               Count Thirteen (Narcotics Conspiracy); and
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                and Aiding and Abetting the Same)

        Pre-trial detention is warranted for Soto. He is facing incredibly serious charges:
participation in an execution-style gang murder on a public street in Poughkeepsie. And he has
seemingly glorified his access to guns and his public gang assaults. Pretrial detention is more than
appropriate.

       J.       Dezon Washington, a/k/a “Blakk”

       Washington is a Peekskill-based member of Gorilla Stone. Among the conduct
Washington is charged with is a gunpoint drug robbery in a Peekskill hotel room where the victim
was savagely beaten. Evidence of the violent nature of the robbery was found at the crime scene:




       Washington has also been intercepted over wiretaps discussing how he could help Austin
acquire firearms (“duffles”). His role as a procurer of firearms has also been corroborated by
screenshots he has sent Austin of websites selling firearms.

        Washington faces a mandatory minimum sentence of 22 years in prison, and is charged in
the following counts:

               Count One (Racketeering Conspiracy);
               Count Five (Violent Crime in Aid of Racketeering);
      Case
       Case7:20-cr-00626-PMH
             7:20-cr-00626-PMH Document
                                Document145-1
                                         51 Filed
                                              Filed12/03/20
                                                    03/02/21 Page
                                                              Page1414ofof2020

December 1, 2020
Page 14 of 20


               Count Six (Possession and Brandishing a Firearm in Relation to Count Five);
               Count Thirteen (Narcotics Conspiracy); and
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                and Aiding and Abetting the Same)

        Washington’s role in a violent robbery and his apparent willingness to purchase firearms
for the gang show that pretrial detention is needed.

       K.       Robert Woods, a/k/a “Blakk Rob”

        Woods is a particularly violent member of Gorilla Stone and, among other acts of violence,
committed a brutal slashing of a victim in January 2018 (the “Slashing”). The wound from the
Slashing stretched the entire left side of the victim’s face, completely mutilating it. Woods was
proud that he committed the Slashing: over his Instagram account, which the Government obtained
pursuant to a search warrant, Woods sent a picture of the victim’s face after the slashing to
defendant Luster. Luster responded with a flexed muscle emoji, appearing to congratulate Woods
on this gruesome act of violence that Woods committed for the gang. Woods was charged with
the Slashing in New York County Supreme Court, and was released on bail in that case.

        Wire intercepts have also confirmed that Woods has gotten into violent encounters with
other Gorilla Stone members, and even Luster has commented that Woods is difficult to control.
In addition to violence, Woods also deals drugs and engages in fraud schemes for the gang, as
reflected in messages from his Instagram account.

        Woods currently faces a mandatory minimum sentence of 15 years in prison for the conduct
he is charged with. Woods is charged in the following counts:

               Count One (Racketeering Conspiracy);
               Count Nine (Violent Crime in Aid of Racketeering);
               Count Thirteen (Narcotics Conspiracy); and
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                And Aiding and Abetting the Same)

        The brutal slashing and Woods’s continued participation in Gorilla Stone while on pretrial
release warrant his detention in this case.

       L.       Stephen Hugh, a/k/a “Chino”

        Hugh is a member of Gorilla Stone from Westchester County. Based on extractions from
his cellphone and Austin’s cellphone, Hugh was intimately involved with crack cocaine
distribution across Westchester County. He has also undertaken, as charged in the Indictment,
violent acts to cement his status in Gorilla Stone. On July 20, 2020, surveillance video captured
muzzle flashes from a car associated with Hugh at an intersection in New Rochelle. Shell casings
were recovered from the scene of the shooting after it happened. In text messages recovered from
Hugh’s phone, approximately 30 minutes after the shooting, Hugh texts another member of Gorilla
Stone: “Tell Ammo [defendant Walker] it’s situated.” Hugh followed that message up with: “I
would never want to bring di[s]grace to the family you heard.” In other words, Hugh appears to
      Case
       Case7:20-cr-00626-PMH
             7:20-cr-00626-PMH Document
                                Document145-1
                                         51 Filed
                                              Filed12/03/20
                                                    03/02/21 Page
                                                              Page1515ofof2020

December 1, 2020
Page 15 of 20


admit to carrying out the shooting at Walker’s behest to defend Gorilla Stone’s reputation. Hugh’s
admissions did not end there. In text messages the next day (July 21) to defendant Washington,
Hugh brags that he: “pushed the button last night.” And two days later, on July 22, Hugh tells
another individual: “I had to bang at some n*ggas.”5

       Hugh faces a mandatory minimum sentence of 25 years in prison. Hugh is charged in the
following counts:

               Count One (Racketeering Conspiracy);
               Count Three (Violent Crime in Aid of Racketeering);
               Count Four (Possession and Discharge of a Firearm in Relation to Count Three);
               Count Thirteen (Narcotics Conspiracy); and
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                and Aiding and Abetting the Same)

          Given the public shooting Hugh carried out, his commitment to Gorilla Stone, and his deep
involvement in the Gorilla Stone narcotics conspiracy in Westchester County, detention pending
trial is appropriate.

       M.       Jordan Ingram, a/k/a “Flow”

       Jordan Ingram, a/k/a “Flow,” is a Peekskill-based member of Gorilla Stone. Evidence
uncovered over the course of the investigation has shown that he works closely with defendant
Austin to move large quantities of crack cocaine in the Peekskill area. He is also charged with
carrying out the gunpoint robbery with Austin and Washington, which is described above.

         Ingram also appears to be a conduit to acquire weapons for Gorilla Stone. In an
interception over Austin’s phone, Ingram (using Austin’s phone) was intercepted calling a gun
store in Pennsylvania and asking “if I were coming in to purchase a weapon is there a waiting
process?” Messages extracted from Austin’s phone appear to confirm that Austin and Ingram did,
in fact, travel together to purchase a firearm in Pennsylvania.

       Ingram faces a mandatory minimum sentence of 22 years in prison, and is charged in the
following counts:

               Count One (Racketeering Conspiracy);
               Count Five (Violent Crime in Aid of Rackeeteering);
               Count Six (Possession and Brandishing of a Firearm in Relation to Count Five);
               Count Eleven (Possession with Intent to Distribute 28 grams and more of Crack
                Cocaine);
               Count Thirteen (Narcotics Conspiracy); and
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                and Aiding and Abetting the Same)
5
       Hugh committed the shooting as retaliation for being robbed in June 2020 by rival Crips
gang members in New Rochelle. This robbery was discussed by fellow Gorilla Stone members
and the discussion was captured on wiretaps and recorded prison calls.
      Case
       Case7:20-cr-00626-PMH
             7:20-cr-00626-PMH Document
                                Document145-1
                                         51 Filed
                                              Filed12/03/20
                                                    03/02/21 Page
                                                              Page1616ofof2020

December 1, 2020
Page 16 of 20


       Ingram’s critical role in helping Austin traffic crack cocaine, his participation in a violent
gunpoint robbery, and his role in acquiring firearms for a violent street gang, are all factors which
warrant detention.

       N.      Shanay Outlaw, a/k/a “Easy”

       Outlaw helps manage Gorilla Stone’s finances. Erskine was intercepted over wiretaps
turning to Outlaw for exact figures in the gang’s collective pot, or “kitty.” In addition, through
cellphone extractions and records from the New York State Department of Labor (“DOL”), the
Government learned that Outlaw worked with Austin to file several fraudulent unemployment
applications with the DOL. Additional wiretaps confirmed that this fraud scheme was pervasive
throughout the gang’s ranks.

        The gang’s financial sophistication spreads beyond that. Outlaw was involved—as were
several of the defendants—in a fraudulent 501(c)(3) principally run by defendant Erskine called:
Determined Adults Exceedingly Motivating Peers Into Responsible Entrepreneurs (“D.A.
E.M.P.I.R.E.”). “Empire” is a common greeting amongst Gorilla Stone members. D.A.
E.M.P.I.R.E., as described over wiretaps and recorded jail calls, was designed to take advantage
of non-profit grants to benefit gang members. In one particularly telling call between Erskine and
defendant Reid: “Your wife, me, everybody else, we need to get paid the correct amount of bread
and the only way we going to do that is through donations and grants. And then your wife, she
don’t have to worry about working and none of that. You ain’t got to worry about shit like that no
more.” In other words, Erskine explicitly admits that getting grants into D.A. E.M.P.I.R.E. meant
that gang members, not the broader community, would benefit.

        In short, Gorilla Stone has sophisticated financial operations for a street gang. Outlaw has
access to, and knowledge of, the significant, collective resources of the gang. A strict bail package,
including home incarceration, is warranted to ensure her appearance in court.

       O.      Isaiah Santos, a/k/a “Zay”

        Santos is a Gorilla Stone member based out of Manhattan. His primary role for the gang
is dealing narcotics, including significant quantities of marijuana. The organized nature of his
operation is reflected in precise pricing lists he has provided to customers, which were recovered
by law enforcement from his iCloud account pursuant to a warrant.

       In addition, and disturbingly, Santos had several pictures of firearms stored in his iCloud.
Perhaps most troublingly is the picture of a firearm with a silencer attached:
      Case
       Case7:20-cr-00626-PMH
             7:20-cr-00626-PMH Document
                                Document145-1
                                         51 Filed
                                              Filed12/03/20
                                                    03/02/21 Page
                                                              Page1717ofof2020

December 1, 2020
Page 17 of 20




       Santos is also charged with using firearms in the course of drug robberies. On February 2,
2020, during a drug deal where the customer refused to pay Santos, Santos robbed the customer
and brandished his gun while threatening the customer. Days after the robbery, in text messages
recovered from Santos’s iCloud, Santos appears to admit to the robbery saying: “he bought that
and he can’t pay me.”

        Santos was originally charged with this robbery in February 2020. He was bailed in that
case and since that time, based on his iCloud return, it appears that he has not stopped selling
narcotics. This is borne out by the fact that he was arrested for narcotics trafficking just a short
while ago on October 24, 2020. Even after this latest arrest, based on information provided to the
Government from a confidential informant, Santos has continued to traffic in narcotics.

        Santos faces a mandatory minimum sentence of 17 years in prison. Santos is charged in
the following counts:

               Count One (Racketeering Conspiracy);
               Count Thirteen (Narcotics Conspiracy); and
               Count Fifteen (Possession and Brandishing of a Firearm in Relation to Count
                Thirteen)

       Given the violent act that Santos is charged with, his access to sophisticated firearms, and
his continued criminal conduct despite two arrests since February of this year, detention is
warranted.

       P.       Roberta Sligh, a/k/a “Trouble”

        Sligh is a Peekskill-based member of Gorilla Stone and close associate of defendant Austin.
Cellphone extractions and social media search warrants have made plain that Sligh is intimately
involved in moving large amounts of crack cocaine in the Peekskill community with Austin, which
has had a devastating impact in that small community. In addition, cellphone extractions have
shown Austin and Sligh exchanging surveillance video of a brutal beating of a Victim outside a
convenience store on April 9, 2020 in the early evening hours. During that video, Austin and Sligh
are seen dragging an individual out of a convenience store while viciously beating the Victim. A
third individual is depicted beating the Victim with a tire iron.
      Case
       Case7:20-cr-00626-PMH
             7:20-cr-00626-PMH Document
                                Document145-1
                                         51 Filed
                                              Filed12/03/20
                                                    03/02/21 Page
                                                              Page1818ofof2020

December 1, 2020
Page 18 of 20


       Sligh has also exchanged messages with guns and, in one particularly telling exchange,
Austin sent Sligh a screenshot of a conversation between her (Austin) and Washington about
firearms available for purchase through a website.

        Sligh has undertaken the charged conduct while under the supervision of Westchester
County Probation. Sligh is currently serving a five-year term of probation after being convicted
of Criminal Possession of a Weapon in the Second Degree in January 2020 after being arrested
with a handgun in Peekskill. In the aftermath of that arrest, Sligh proudly boasted to a Peekskill
detective, in a recorded, post-arrest, post-Miranda interview, that she was a member of Gorilla
Stone. And it was only months later that Sligh was seemingly looking for another firearm in the
conversation discussed above.

       Sligh faces a mandatory minimum sentence of 15 years in prison. Sligh is charged in the
following counts:

               Count One (Racketeering Conspiracy);
               Count Thirteen (Narcotics Conspiracy); and
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                and Aiding and Abetting the Same)

        Put simply, Sligh has undertaken a slew of criminal activity—engaging in a violent assault,
trafficking in narcotics, and seeking to acquire firearms—with fellow gang members while under
Court supervision. There are therefore no conditions that would ensure that she is not a danger to
the community or would otherwise comply with court supervision.

       Q.       Brinae Thornton, a/k/a “Luxury”

        Thornton is a Godmother of the Money Gang Cave of Gorilla Stone, making her the highest
ranking female member of that Cave. Over social media and music videos, Thornton has been
active in promoting the gang. Thornton’s Instagram account also shows she is part and parcel of
the gang’s narcotics trafficking and, in fact, has had resale quantities of crack cocaine seized from
her in July 2019.

        Thornton also lives the gang’s violent ethos. On August 8, 2018, Thornton was captured
on surveillance video handing off a gun to a fellow gang member. That gang member, in turn,
fires several rounds in the middle of a crowded Brooklyn street in the early evening hours.
Thornton was later arrested in possession of the gun that was used during the August 8 shooting,
which was confirmed through a ballistics match.6

        Thornton faces a mandatory minimum sentence of 25 years in prison. Thornton is charged
in the following counts:

               Count One (Racketeering Conspiracy);
               Count Seven (Violent Crime in Aid of Racketeering);
               Count Eight (Possession and Discharge of a Firearm in Relation to Count Seven);

6
       Thornton is currently serving a state sentence for possession of that firearm.
      Case
       Case7:20-cr-00626-PMH
             7:20-cr-00626-PMH Document
                                Document145-1
                                         51 Filed
                                              Filed12/03/20
                                                    03/02/21 Page
                                                              Page1919ofof2020

December 1, 2020
Page 19 of 20


               Count Thirteen (Narcotics Conspiracy); and
               Count Fourteen (Possession of Firearms in Furtherance of Narcotics Conspiracy
                and Aiding and Abetting the Same)

       Thornton’s leadership role in a violent enterprise and participation in a brazen, public
shooting merit pre-trial detention.

       R.       Jamal Trent, a/k/a “Trap Smoke”

       Trent is a supplier of crack cocaine to Westchester-based members of Gorilla Stone.
Specifically, defendants Austin and Hugh have turned to Trent several times to acquire crack
cocaine (“arod”). Trent appears to be important to their supply of crack cocaine, and Austin and
Hugh, over text messages, have had detailed discussions about the quality of Trent’s supply. Trent
and Austin have also discussed other narcotics they could traffic together. In messages recovered
from cellphone extractions, Trent and Austin discussed in detail a synthetic drug they could make,
using either a combination of ketamine or morphine and K2.

        Trent also appears to have messaged Austin photographs of weapons he wished to acquire.
In May of this year, Trent messaged Austin a photograph and a link to a firearm from
www.grabagun.com. Trent’s apparent desire to acquire a firearm is particularly concerning. Trent
has two prior convictions for illegal firearms possession. He is also currently on New York State
parole for one of those firearms possession charges. In other words, Trent is trafficking in large
amounts of narcotics and seeking to acquire weapons while on parole for having illegally
possessed a firearm. Cf. Brewer, 408 U.S. at 477.

        Trent faces a mandatory minimum sentence of 10 years in prison, on powerful proof, and
is charged in Count Thirteen of the Indictment. Trent’s conduct while on Parole has eliminated
any guesswork as to how he would conduct himself if granted bail pending trial here. Pre-trial
detention is appropriate.
      Case
       Case7:20-cr-00626-PMH
             7:20-cr-00626-PMH Document
                                Document145-1
                                         51 Filed
                                              Filed12/03/20
                                                    03/02/21 Page
                                                              Page2020ofof2020

December 1, 2020
Page 20 of 20


V.     Pretrial Detention is Warranted

        Accordingly, for the reasons set forth above, the Government respectfully submits that all
the defendants in the Gorilla Stone Indictment, except Outlaw, should be detained today pending
trial.7

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                                   By: s/
                                                      Shiva H. Logarajah
                                                      Jacob Warren
                                                      David R. Felton
                                                      Assistant United States Attorneys
                                                      Southern District of New York
                                                      (914) 993-1918
                                                      (212) 637-2264
                                                      (914) 993-1908


cc:    All Counsel of Record (by ECF and email)
       Pretrial Services (by email)




7
        The Government respectfully requests that it be permitted to supplement its arguments for
detention based on additional facts learned in the investigation, during today’s arrests and searches,
and during Pretrial Services’ interviews of the defendants.
